United States Court of Appeals
                For the Eighth Circuit
            ___________________________

                    No. 15-1653
            ___________________________

                      Stephen Curtiss

           lllllllllllllllllllll Plaintiff - Appellant

                               v.

      John McCormally, Assistant Attorney General

                lllllllllllllllllllll Defendant

Charles Palmer, Director of Department of Human Services

          lllllllllllllllllllll Defendant - Appellee

                Steve Addington, Attorney

                lllllllllllllllllllll Defendant

                  Bob Stout; Jason Smith

         lllllllllllllllllllll Defendants - Appellees
                          ____________

        Appeal from United States District Court
      for the Northern District of Iowa - Sioux City
                     ____________

             Submitted: November 16, 2015
               Filed: December 3, 2015
                    [Unpublished]
                    ____________
Before LOKEN, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

       Stephen Curtiss appeals from the order of the District Court1 granting summary
judgment to defendants on his 42 U.S.C. § 1983 complaint alleging that Iowa officials
unlawfully detained him after a state court ordered him released from his involuntary
commitment at the Civil Commitment Unit for Sex Offenders (CCUSO). We
conclude that the District Court properly granted summary judgment. See Crain v.
Bd. of Police Comm’rs, 920 F.2d 1402, 1405–06 (8th Cir. 1990) (standard of review).

      AFFIRMED. See 8th Cir. R. 47B.
                 ______________________________




      1
      The late Honorable Donald E. O’Brien, United States District Judge for the
Northern District of Iowa.

                                        -2-